Citation Nr: 1645652	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-30 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date of service connection for chronic lymphocytic leukemia (CLL) earlier than November 17, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a January 2015 decision, the Board denied an earlier effective date of service connection for CLL.  In a May 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the Court's remand, appropriate efforts must be made to contact the U.S. Air Force or other appropriate agency and confirm that information contained in a report from the Environmental Protection Agency (EPA) reflecting that Wurtsmith Air Force Base (AFB) in Michigan was contaminated with trichloroethylene (TCE) and other toxic substances during the Veteran's service there could be found in an official service department record existing at the time of the Veteran's original claim in 2003.  In this regard, reports from EPA and the Agency for Toxic Substances and Disease Registry (ATSDR) indicate that the Air Force discovered contaminated water at Wurtsmith AFB in November 1977 and lead the responsibility for its cleanup.  Thus, it appears that the information contained in the EPA and ATSDR reports would also be found in, and likely originated from, official service department records existing at the time of the Veteran's original service connection claim in October 2003.  

In the May 2016 memorandum decision, the Court found that the sole fact that service connection for the Veteran's CLL was granted in part based on information in the EPA and ATSDR reports did not preclude an earlier effective date of service connection under 38 C.F.R. § 3.156(c) (2016) if such information could also have been found, and indeed originated from, official service department records existing at the time of the original claim.  Indeed, the Court observed that it was "a near certainty that effective date is a question in this matter only because" VA had not satisfied its duty to assist in making appropriate efforts to obtain service department records showing toxic waste contamination at Wurtsmith AFB.  See 38 C.F.R. § 3.159(c) (2016). 

Accordingly, the case is REMANDED for the following action:

1. Contact the U.S. Air Force (or other appropriate agency such as the Joint Services Records Research Center (JSRRC)) to confirm that there were service department records existing in 2003 reflecting that Wurtsmith AFB had been contaminated with trichloroethylene (TCE) and other toxic substances.  As warranted, the Air Force or appropriate agency should be asked to confirm that the information contained in the EPA report regarding the contamination of Wurtsmith AFB originated from an official service department record.  

If the Air Force (or JSRRC, etc.) confirms that official service department records existed in 2003 or earlier containing the information reproduced in the EPA report regarding waste contamination at Wurstsmith AFB, then an effective date of service connection for chronic lymphocytic leukemia must be granted back to the original date of claim.  See 38 C.F.R. § 3.156(c).  

Based on the Court's remand, it is not necessary at this stage to obtain the actual service department records themselves reflecting this information (which is already of record via the EPA report) unless the response received is otherwise found insufficient to make this determination.  If that is the case, then every effort must be made to obtain these records, unless it is concluded that further efforts would be futile, in which case a formal finding of unavailability must be issued for the file.  

2. Then, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

